NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

GOPAL CHALAVARYA,                          )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D17-3731
                                           )
SADHNA CHALAVARYA,                         )
                                           )
              Appellee.                    )
                                           )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for
Pinellas County; Sherwood Coleman,
Judge.

Peter S. Meros of Meros, Smith, Lazzara
Brennan & Brennan, P.A., St. Petersburg,
for Appellant.

Michael J. Park and Joseph R. Park of
Park, Ossian, Barnaky & Park, P.A.,
Clearwater, for Appellee.


PER CURIAM.


              Affirmed.


CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.